Exhibit 10.2

3427-02

United Air Lines, Inc.

PO Box 60100

Chicago, IL 60601-0100

 

Subject:    Model 787 Open Configuration Matters Reference:    Purchase
Agreement No. 3427 (Purchase Agreement) between The Boeing Company (Boeing) and
United Air Lines, Inc. (Customer) relating to Model 787-8 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

1. Aircraft Configuration.

1.1 Initial Configuration. The initial configuration of Customer’s Model 787-8/9
Aircraft has been defined by Boeing Model 787 Airplane [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] as described in Article 1, Table 1 and Exhibit A of the Purchase
Agreement. Given the long period of time between Purchase Agreement signing and
delivery of the first Aircraft, the final configuration of the Customer’s
Aircraft has not yet been defined.

1.2 Final Configuration Schedule. Customer and Boeing hereby agree to complete
the configuration of the Aircraft using the then current Model 787 Airplane
Configuration Specification document and selections from the then current 787
Airplane Descriptions and Selections document (Final Configuration) in
accordance with the following schedule:

1.2.1 Subject to the provisions of Article 1.2.2, below, Final Configuration
shall be completed no later than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to delivery of the first Aircraft. Customer may request changes to the
Final Configuration anytime after the completion of such Final Configuration and
Boeing may agree to incorporate such requested changes, subject to Boeing’s
pricing and offerability process.

 

P.A. No. 3427   787_Open_Configuration_Matters   BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

1.2.2 If Customer wishes to include installation of Customer’s BFE premium class
seats in the configuration of the Aircraft, Customer shall give written notice
to Boeing of its intent to install BFE premium class seats no later than 27
months prior to delivery of the first Aircraft. No later than 24 months prior to
delivery of the first Aircraft, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2. Amendment of the Purchase Agreement.

Within thirty (30) days following Final Configuration Boeing and Customer will
execute a written amendment to the Purchase Agreement which will reflect the
following:

2.1 Changes applicable to the basic Model 787 aircraft which are developed by
Boeing between the date of signing of the Purchase Agreement and date of Final
Configuration (Baseline Changes);

2.2 Incorporation into Exhibit A of the Purchase Agreement those Optional
Features as defined in Exhibit C to the Purchase Agreement which have been
agreed to by Customer and Boeing (Customer Configuration Changes);

2.3 Revisions to the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to reflect the
effects, if any, on Aircraft performance of the incorporation of the Customer
Configuration Changes;

2.4 Changes to the Optional Features Price, and its corresponding changes to the
Aircraft Basic Price and the Advance Payment Base Price of the Aircraft to
adjust for (i) the difference, if any, between the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] included in the Aircraft Basic Price for seats, lavatories, galleys,
partitions and closets (Interior Items) and the price of the Interior Items
(quantity, design and supplier) reflected in the Customer Configuration Changes;
and (ii) the difference, between the estimated amount of [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] reflected in the Aircraft Basic Price and the actual prices of the
optional features reflected in the Customer Configuration Changes; and

2.5 Changes to the Advance Payment Base Price of the Aircraft to adjust for the
difference between the estimated amount of [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
for In-Flight Entertainment (IFE) and the price of the IFE reflected in the
Customer Configuration Changes.

3. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   February 19, 2010
UNITED AIR LINES, INC. By  

/s/ Kathryn A. Mikells

Its   Executive Vice President and Chief Financial Officer

 

BOEING / UNITED PROPRIETARY